MEMORANDUM **
Damtew Gebremariam Feleke, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order, affirming the immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility finding and will uphold the BIA’s decision unless the evidence compels a contrary conclusion. See Singh v. Ashcroft, 301 F.3d 1109, 1111 (9th Cir.2002). We deny the petition.
The IJ based his adverse credibility finding on, among other things, inconsistencies between petitioner’s application and his testimony on matters that go to the heart of his asylum claims, including circumstances surrounding when prison officials broke his teeth dining a three-month detention period. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). The IJ provided specific and cogent reasons for finding petitioner not credible, and the denial of asylum is supported by substantial evidence. See id. Because petitioner failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.